Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office Action.

4.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a CMM control portion” in claim 1;
“a computer-aided design (CAD) file processing portion” in claim 1;
“a workpiece inspection program simulation portion” in claims 1, 18, and 20; and
“an editing user interface portion” in claims 1, 18, and 20.

Because these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), Applicants may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

6.	Claim limitations “a CMM control portion” in claim 1, and “a computer-aided design (CAD) file processing portion” in claim 1, and “a workpiece inspection program simulation portion” in claims 1, 18, and 20, and “an editing user interface portion” in claims 1, 18, and 20 invoke 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The Examiner has performed key-word searches of Applicants’ specification for the aforementioned terms, e.g. listed just above, and their obvious/reasonable variants, and cannot find descriptions or discussions in the specification that sufficiently link the terms to corresponding structure, material, or acts for performing the entire claimed function.
Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b).

Applicants may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f);
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

If Applicants are of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claims 1-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0299493 (“Yu”) in view of U.S. Patent Application Publication No. 2005/0210444 (“Gibson”).
Regarding claim 1, YU teaches a system for programming workpiece feature inspection operations for a coordinate measuring machine (CMM) ([0003], [0009]: “This disclosure relates to precision metrology, and more particularly to editing inspection programs for coordinate measuring machines.”), the CMM including at least one sensor used for determining workpiece feature measurement data ([0009]: “sensor used for determining workpiece feature measurement data”), a stage for holding a workpiece wherein at least one of the sensor or the stage are movable relative to one another ([0009]: “a stage for holding a workpiece wherein at least one of the sensor or the stage are movable relative to one another”), and a CMM control portion ([0009]: “a CMM control portion”), the system comprising: 
a computer-aided design (CAD) file processing portion which inputs a workpiece CAD file corresponding to a workpiece and analyzes the file to automatically determine inspectable workpiece features on the workpiece corresponding to a plurality of geometric feature types ([0009]: “The system includes a computer-aided design (CAD) file processing portion … The computer-aided design (CAD) file processing portion inputs a workpiece CAD file corresponding to a workpiece and analyzes the file to automatically determine inspectable workpiece features on the workpiece corresponding to a plurality of geometric feature types.”); and 
a user interface ([0009]: “The system includes … a user interface”) comprising: 
a workpiece inspection program simulation portion configurable to display a three dimensional (3D) view including at least one of workpiece features on the workpiece or inspection operation representations corresponding to inspection operations to be performed on workpiece features according to a current workpiece feature inspection plan ([0010]: “… the user interface may include a workpiece inspection program simulation portion … The workpiece inspection program simulation portion may be configurable to display a 3-D view including at least one of workpiece features on the workpiece or inspection operation representations (e.g., measurement points, movements, angles, etc.) corresponding to inspection operations to be performed on workpiece features according to a current workpiece feature inspection plan.”); and 
an editing user interface portion comprising an editable plan representation of the current workpiece feature inspection plan for the workpiece corresponding to the CAD file, the editable plan representation comprising at least one of workpiece features or inspection operation representations ([0010]: “… the user interface may include a … an editing user interface portion … The editing user interface portion may include an editable plan representation of the current workpiece feature inspection plan for the workpiece corresponding to the CAD file, wherein the editable plan representation may include at least one of workpiece features or inspection operation representations.”); 
wherein: 
the first set of feature-directed operations comprises at least one of: 
a selection operation for a workpiece feature or an inspection operation representation in the editable plan representation ([0011]: “a first set of selection operations performed in the user interface outside of the simulation status and control portion (e.g., as performed in the workpiece inspection program simulation portion or editing user interface portion). The first set of selection operations may include selecting at least one workpiece feature or inspection operation representation in the user interface.”); or a hover or pass-over operation for a workpiece feature or an inspection operation representation in the editable plan representation. 

Yu does not teach the further limitations relating to transparency operations, e.g. limitations where the system is configured to automatically perform a set of transparency operations in response to a feature-directed operation included in a first set of feature-directed operations and the set of transparency operations comprises: 
automatically identifying as a current target feature a workpiece feature in the 3D view that corresponds to a workpiece feature or inspection operation representation that is indicated by a current feature- directed operation included in the first set of feature-directed operations and automatically rendering as at least partially transparent in the 3D view an occluding workpiece feature that would otherwise be occluding at least a portion of the current target feature in the 3D view and when the current feature-directed operation is terminated, automatically terminating the transparency operations associated with the current target feature in the 3D view.
Rather, the Examiner relies upon GIBSON to teach what Yu may otherwise lack, see e.g. Gibson’s FIG. 3 discussing in relation to a mouse-driven selection step by a user (302, 304, 310) how a cursor location is determined to be over an onscreen element (306) and selectively making the element invisible (308) so long as the cursor is determined to location-match the element (e.g., is over it?) and also includes a selective visibility-reversion (316) when the location-match is a false/no.  The aim of the taught aspect is to improve upon an area of need/necessity as described per [0004], where in a CAD environment there are object occlusion and related object visibility/access challenges.
Yu and Gibson both relate to CAD-directed environments, and challenges relating thereto that pertain to visibility, access, and occlusion.  Hence, the aforementioned references are similarly directed and therefore analogous.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Gibson’s aspect as discussed here into Yu’s framework, e.g. to facilitate the type of problem that is common in the state of the art relating to both references and as contemplated per Gibson’s [0004].

Regarding claim 2, Yu in view of Gibson teaches the system of Claim 1, as discussed above.  The aforementioned references further teach the limitation wherein at least some non-occluding features in the 3D view are not automatically rendered as transparent by the automatically performed transparency operations (Gibson’s FIG. 3 steps 306 and/or 312 where only certain onscreen elements (e.g., faces, “entity”) are subject to the visibility modification, and presumably others are not).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 3, Yu in view of Gibson teaches the system of Claim 1, as discussed above.  The aforementioned references further teach the limitation wherein the transparency operations further comprise automatically rendering as at least partially transparent in the 3D view a foreground portion of the current target feature in the 3D view that would otherwise be occluding at least a background portion of the current target feature in the 3D view (Gibson’s [0034] clarifying that the transparency/visibility modification as taught may encompass full invisibility, or a partial version that constitutes “some degree of transparency”).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 4, Yu in view of Gibson teaches the system of Claim 1, as discussed above.  The aforementioned references further teach the limitation wherein the first set of feature-directed operations further comprises inspection operations performed on workpiece features as part of the current workpiece feature inspection plan (Yu’s [0010] discussing a “current workpiece inspection plan”, which includes “inspection operation representations”, where [0067] clarifies that that these operations correspond to particular workpiece features, e.g. as recited).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 5, Yu in view of Gibson teaches the system of Claim 4, as discussed above.  The aforementioned references further teach the limitation wherein when an inspection operation is performed or selected, a workpiece feature that the inspection operation is directed to is automatically identified as a current target feature by the transparency operations (Yu’s [0036]-[0039] discussing identification steps and/or identifiers as relating to operations and the related workpiece features which are subject to the operations and/or measurement etc., and where this identification (which is feasibly used to “focus” processing to particular features etc, per [0038]) can be understood to be a type of selection, and hence can be treated to selection-related processing as discussed above in relation to Gibson per claim 1, e.g. modification of visibility states for the feature and/or related features that might occlude the feature).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 6, Yu in view of Gibson teaches the system of Claim 5, as discussed above.  The aforementioned references further teach the limitation wherein the inspection operation that is performed or selected is included in an inspection sequence, and comprises at least one of measuring or touching a sampling point on the workpiece feature that the inspection operation is directed to, using a CMM measuring probe (a probe per Yu’s [0029], which is described as used in “the measurement stage” (see also Yu’s [0031]-[0033] for further detail about the use of the probe in inspection and measurement)).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 7, Yu in view of Gibson teaches the system of Claim 4, as discussed above.  The aforementioned references further teach the limitation wherein when an inspection operation is automatically performed as part of an active program simulation (Yu’s [0010-[0011], [0034], [0041]-[0042], [0046]-[0049], [0067]-[0068], and [0075]-[0078] discussing the simulation aspect of the taught framework), a workpiece feature that the inspection operation is performed on is automatically identified as a current target feature by the transparency operations (Yu’s [0036]-[0039] discussing identification steps and/or identifiers as relating to operations and the related workpiece features which are subject to the operations and/or measurement etc., and where this identification (which is feasibly used to “focus” processing to particular features etc, per [0038]) can be understood to be a type of selection, and hence can be treated to selection-related processing as discussed above in relation to Gibson per claim 1, e.g. modification of visibility states for the feature and/or related features that might occlude the feature).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 8, Yu in view of Gibson teaches the system of Claim 4, as discussed above.  The aforementioned references further teach the limitation wherein when an inspection operation is performed as part of manually or semi-automatically stepping through a program simulation (Yu’s [0010-[0011], [0034], [0041]-[0042], [0046]-[0049], [0067]-[0068], and [0075]-[0078] discussing the simulation aspect of the taught framework, and further to this aspect it is taught per FIGs. 13-14 how there is a simulation control feature that allows a progression through the simulation that reads on the recited “stepping through”), a workpiece feature that the inspection operation is performed on is automatically identified as a current target feature by the transparency operations (Yu’s [0036]-[0039] discussing identification steps and/or identifiers as relating to operations and the related workpiece features which are subject to the operations and/or measurement etc., and where this identification (which is feasibly used to “focus” processing to particular features etc, per [0038]) can be understood to be a type of selection, and hence can be treated to selection-related processing as discussed above in relation to Gibson per claim 1, e.g. modification of visibility states for the feature and/or related features that might occlude the feature).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 9, Yu in view of Gibson teaches the system of Claim 1, as discussed above.  The aforementioned references further teach the limitation wherein the occluding workpiece feature is occluding the entire current target feature in the 3D view such that no portion of the current target feature is visible to be selectable in the 3D view before the occluding workpiece feature is automatically rendered as at least partially transparent by the transparency operations (Gibson’s [0034] clarifying that the transparency/visibility modification as taught may encompass full invisibility, or a partial version that constitutes “some degree of transparency”).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 10, Yu in view of Gibson teaches the system of Claim 1, as discussed above.  The aforementioned references further teach the limitation wherein the transparency operations further comprise automatically rendering as at least partially transparent in the 3D view a second occluding workpiece feature that would otherwise be occluding at least a portion of the current target feature in the 3D view (Gibson’s [0034] clarifying that the transparency/visibility modification as taught may encompass full invisibility, or a partial version that constitutes “some degree of transparency”).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 11, Yu in view of Gibson teaches the system of Claim 1, as discussed above.  The aforementioned references further teach the limitation wherein the workpiece feature or inspection operation representation that is indicated by the current feature-directed operation is an inspection operation representation that comprises at least one of a sampling point, movement or angle (Yu’s [0010]: “The workpiece inspection program simulation portion may be configurable to display a 3-D view including at least one of workpiece features on the workpiece or inspection operation representations (e.g., measurement points, movements, angles, etc.) corresponding to inspection operations to be performed on workpiece features according to a current workpiece feature inspection plan”).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 12, Yu in view of Gibson teaches the system of Claim 1, as discussed above.  The aforementioned references further teach the limitation wherein the current feature-directed operation is a selection operation that comprises a positioning of a selection indicator relative to the at least one workpiece feature or inspection operation representation in the editable plan representation and a performance of a selection action for selecting the at least one workpiece feature or inspection operation representation in the editable plan representation (Yu’s [0037]: “The user interface of the programming portion 202 includes a first set of operations (which also include the underlying programming instructions and/or routines) usable to edit the workpiece feature inspection plan and/or inspection program. For example, the user interface operations may include selections of text or graphical elements that represent workpiece features or inspection operations, followed by activation of relevant commands or other user interface operations that affect the selected elements. In one embodiment, the first set of operations portion 240 may provide or identify such operations. In one embodiment, the inspection plan modification notices portion 249 may be responsive to operations included in the first set of operations portion 240 to provide a notice to the programming environment synchronization/notices manager 260 that an inspection plan modification is taking place.”).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 14, Yu in view of Gibson teaches the system of Claim 1, as discussed above.  The aforementioned references further teach the limitation wherein the current feature-directed operation is a pass-over operation that comprises a moving of a selection indicator to pass over the at least one workpiece feature or inspection operation representation in the editable plan representation (Gibson’s FIG. 3 steps 306 and 312 teaching that an input characterization may encompass “is cursor located over …”, which the Examiner equates with the recited “pass over” feature, and where this type of selection aspect per Gibson is feasibly incorporated into Yu’s selection aspects relating to workpiece features and/or inspection plan representations as discussed per Yu’s [0037] for example).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 15, Yu in view of Gibson teaches the system of Claim 1, as discussed above.  The aforementioned references further teach the limitation wherein the user interface further comprises a simulation status portion that comprises a current time indicator that moves along a graphical total time range element to characterize a state of progress through the current workpiece feature inspection plan corresponding to the currently displayed 3D view and to the corresponding state of progress through the editable plan representation (Yu’s [0010] discussing simulation status portion, and an adjustment thereof via a “current time indicator that moves along a graphical total time range element …”).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 16, Yu in view of Gibson teaches the system of Claim 15, as discussed above.  The aforementioned references further teach the limitation wherein the position of the current time indicator along the graphical total time range element is adjustable by a user, and the current feature-directed operation comprises a selection operation that comprises a selection or adjustment of the position of the current time indicator by the user, wherein the workpiece feature or inspection operation representation that is indicated by the current feature-directed operation is the workpiece feature or inspection operation representation that corresponds to the state of progress through the editable plan representation (Yu’s [0010]: “In various implementations, the user interface may include a workpiece inspection program simulation portion, an editing user interface portion, and a simulation status and control portion. The workpiece inspection program simulation portion may be configurable to display a 3-D view including at least one of workpiece features on the workpiece or inspection operation representations (e.g., measurement points, movements, angles, etc.) corresponding to inspection operations to be performed on workpiece features according to a current workpiece feature inspection plan. The editing user interface portion may include an editable plan representation of the current workpiece feature inspection plan for the workpiece corresponding to the CAD file, wherein the editable plan representation may include at least one of workpiece features or inspection operation representations. The simulation status and control portion may include a simulation status portion (e.g., a current time indicator that moves along a graphical total time range element and/or a current time display that includes a numerical time representation) which is configured to characterize a state of progress through the current workpiece feature inspection plan corresponding to a currently displayed 3-D view.”).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 17, Yu in view of Gibson teaches the system of Claim 1, as discussed above.  The aforementioned references further teach the limitation wherein the transparency operations do not include rotating or otherwise adjusting the orientation of the 3D view after the current target feature is identified (Gibson’s FIG. 3 teaching a modification of a visibility state for onscreen elements that is absent any discussion of rotation or orientation adjustments).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 18, the claim includes limitations discussed above in relation to claim 1, and is therefore rejected under the same rationale provided for claim 1.

Regarding claim 19, Yu in view of Gibson teaches the system of Claim 18, as discussed above.  The claim further recites wherein the selection operation comprises at least one of limitations corresponding to the claims 12-14.  Because Yu in view of Gibson teaches the limitations corresponding to claims 12 and 14, e.g. as discussed above, it follows that Yu in view of Gibson likewise teaches claim 19 as recited here.

Regarding claim 20, the claim includes limitations discussed above in relation to claim 1, and is therefore rejected under the same rationale provided for claim 1.


11.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Gibson and further in view of U.S. Patent Application Publication No. 2014/0351767 (“Linder”).
Regarding claim 13, Yu in view of Gibson teaches the system of Claim 1, as discussed above.  The aforementioned references teach the further limitation wherein the current feature-directed operation is a hover operation that comprises a positioning of a selection indicator relative to the at least one workpiece feature or inspection operation representation in the editable plan representation (Gibson’s FIG. 3 steps 306 and 312 teaching that an input characterization may encompass “is cursor located over …”, which the Examiner equates with the recited “hovering” feature, and where this type of selection aspect per Gibson is feasibly incorporated into Yu’s selection aspects relating to workpiece features and/or inspection plan representations as discussed per Yu’s [0037] for example).   That said, neither Gibson nor Yu teach that the additional limitation of a hovering of the selection indicator for at least a specified period of time relative to the at least one workpiece feature or inspection operation representation.  Rather, the Examiner relies upon LINDER to teach what Yu and Gibson may otherwise lack, see e.g. Linder’s [0003] which conditions its selection of onscreen elements via a cursor on the basis of a hold for a predetermined amount of time.
Yu and Linder both relate to CAD-directed environments, and challenges relating thereto that pertain to accessibility of onscreen elements for example.  Hence, the aforementioned references are similarly directed and therefore analogous.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Linder’s aspect as discussed here into Yu’s framework, e.g. to employ a selection aspect known in the state of the art and is at least analogous to what Gibson for example already contemplates but with a more definite requirement for the user in terms of time such that selection that is unintended/inadvertent is less likely.


Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure:
US 2006/0050091
US 10094650
US 9317746
CN 1053894A
WO 2015106829A1
CN 104897091A
CN 105389321A
CN 103678449A

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOURJO DASGUPTA whose telephone number is (571)272-7207. The examiner can normally be reached M-F 8am-5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571 272 9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHOURJO DASGUPTA/Primary Examiner, Art Unit 2174